          Case 1:19-cr-00138-NONE-SKO Document 62 Filed 08/05/21 Page 1 of 2


 1 George B. Newhouse, Esq. (State Bar No. 107036)
   RICHARD CARRINGTON LLC
 2 545 Figueroa St, 7th Fl.
   Los Angeles, California 90071
 3 Phone: (213)348-9016
   Facsimile: (213) 348-9017
 4 george@richardscarrington.com

 5 Attorneys for Defendant,
   ARA GARABED DOLARIAN
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00138-NONE
11                                Plaintiff,            AMENDED DEFENDANTS UNOPPOSED EX
                                                        PARTE APPLICATION FOR ORDER
12                         v.                           PERMITTING OVERSEAS TRAVEL; ORDER
13   ARA GARABED DOLARIAN,
14                               Defendant.
15

16                                        EX PARTE APPLICATION
17          Defendant Ara Garabed Dolarian (“Defendant”), by and through his counsel of record, George
18 B. Newhouse, Jr., hereby respectfully applies ex parte for an order permitting Defendant to travel

19 overseas while on bond, and awaiting sentencing. This application is not opposed by Pre-trial Services

20 Agency or the United States Attorney’s Office, as each have been consulted, provided with a copy of
21 Mr. Dolarian’s proposed itinerary and stated that they have “no objection” to the proposed travel. For

22 the Court’s background the following is based on Newhouse Declaration filed herewith:

23          1.     On June 27, 2019, Defendant pleaded guilty to an information charging him with a
24 violation of 18 U.S.C. § 371, Conspiracy to Violate the Arms Export Control Act. He has since

25 complied with all the terms of conditions imposed by the Court in granting his release pending

26 sentencing. Defendant has been supervised successfully by Pretrial Service Agency (PSA).
27          2.     Defendant’s sentencing is set for September 24, 2021,
28          3.     PSA, having been notified of this application to modify terms and conditions of bail so as

      EX PARTE APPLICATION REGARDING MODIFICATION OF
                                                        1
30    BAIL TO PERMIT FOREIGN TRAVEL
          Case 1:19-cr-00138-NONE-SKO Document 62 Filed 08/05/21 Page 2 of 2


 1 to allow foreign travel as set forth in the itinerary provided to PSA, has no objections thereto.

 2          4.      The United States Attorney’s Office, through the Assistant U.S. Attorney assigned to this

 3 case, Jeffrey A. Spivak, has no objection to the travel proposed in the itinerary set forth in the

 4 accompanying declaration of George B. Newhouse, Jr. (Ex. A)

 5          5.      Defendant seeks leave to travel to Greece, where he intends to get married to a citizen of

 6 Bulgaria, who, during these times of COVID-19 has found it difficult to obtain a VISA to visit the

 7 United States.

 8          6.      Now, therefore, by this ex parte application, Defendant respectfully seeks an order

 9 modifying the terms and conditions of bail by allowing travel outside the United States as set forth in the
10 itinerary attached to the Newhouse Declaration.

11

12                                                        RESPECTFULLY SUBMITED.
      Dated: July 21, 2021
13

14                                                       /s/ GEORGE B. NEWHOUSE, JR.
                                                              GEORGE B. NEWHOUSE, JR.
15                                                            Counsel for Defendant
16                                                            ARA GARABED DOLARIAN

17
                                            FINDINGS AND ORDER
18
            Having reviewed the foregoing Ex Parte application and good cause shown, it is so ordered that
19
     the Ex-Parte Application for Order Permitting Overseas Travel is granted. Accordingly, it is:
20
            ORDERED that the United States District Court Clerk return Ara G. Dolarian’s (no. 642624236)
21
     passport to Ara G. Dolarian, and that the passport be surrendered back to the Clerk of the Court on or
22
     before September 10, 2021.
23

24 IT IS SO ORDERED.

25      Dated:     August 5, 2021
                                                       UNITED STATES DISTRICT JUDGE
26
27

28

      EX PARTE APPLICATION REGARDING MODIFICATION OF
                                                          2
30    BAIL TO PERMIT FOREIGN TRAVEL
